  8:20-cv-00386-RGK-PRSE Doc # 15 Filed: 11/05/20 Page 1 of 1 - Page ID # 36




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

ROSE MARIE TATUM TERRY,

                  Petitioner,                           8:20CV386

      vs.
                                                         ORDER
UNITED STATES OF AMERICA,

                  Respondent.


      IT IS ORDERED that Petitioner may proceed on appeal in forma pauperis on
her two Notices of Appeal (Filings 11 and 12).

      Dated this 5th day of November, 2020.

                                          BY THE COURT:


                                          Richard G. Kopf
                                          Senior United States District Judge
